         Case 3:20-cv-00704-MO    Document 8       Filed 06/29/20    Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

PRINCE APLIN,
                                              Case No. 3:20-cv-00704-MO
                     Plaintiff,
                                              ORDER TO DISMISS
        v.

MICHAEL RANKO,

                     Defendant.

MOSMAN, District Judge.

        Plaintiff,     an    inmate   at    the    Multnomah        County    Inverness

Jail,    brings this civil rights action pursuant to 42 U.S. C.                         §


1983. In a separate Order, the Court has granted Plaintiff leave

to proceed in forma pauperis. However, for the reasons set forth

below, Plaintiff's Complaint is dismissed for failure to state a

claim        upon   which    relief   may     be     granted.        See     28    U.S.C.

§   1915 (e) (2).

Ill
Ill
         1 - ORDER TO DISMISS
         Case 3:20-cv-00704-MO         Document 8      Filed 06/29/20         Page 2 of 5




                                        BACKGROUND

        Plaintiff      alleges      that     a    fellow     prisoner           assaulted      him

approximately one year at an unidentified jail or correctional

institution.       He claims to be the attack amounted to Sodomy in

the First Degree and asks the Court to award him damages in the

amount of $2,800,000 as well as any other damages a jury chooses

to award.

                                        STANDARDS

        Pursuant to 28 U.S.C.           §   1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous,             malicious,      or fails to state a claim upon

which     relief      may   be   granted.        28   U.S.C.      §§        1915(e) (2) (B)    and

1915A(b). In order to state a claim,                    Plaintiff's Complaint must

contain sufficient factual matter which,                       when accepted as true,

gives     rise   to    a    plausible       inference      that    defendants          violated

plaintiff's constitutional rights.                    Ashcroft         v.     Iqbal,   556 U.S.

662,    678   (2009) ; Bell Atlantic Corp.              v.     Twombly,         550 U.S.      554,

556-57     (2007).     "Threadbare recitals of the elements of a cause

of     action,     supported      by    mere      conclusory       statements,          do     not

suffice." Iqbal, 556 U.S. at 678.



         2 - ORDER TO DISMISS
        Case 3:20-cv-00704-MO                Document 8             Filed 06/29/20    Page 3 of 5




       Dismissal         for        failure       to    state         a    claim     is    proper        if    it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

Washington County,              88 F. 3d 804,                806     ( 9th Cir.      1996) ;       Cervantes

v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993). Because

Plaintiff         is     proceeding              pro     se,         the    Court         construes           his

pleadings liberally and affords him the benefit of any doubt.

Erickson v.        Pardus,          551 U.S.           89,     94     (2007);      Ortez,        88 F.3d at

806.

                                                 DISCUSSION

       A plaintiff wishing to bring a cause of action pursuant to

42 U.S.C.    § 1983 must demonstrate compliance with the following

factors:    (1) a violation of rights protected by the Constitution

or created by federal                  statute;              (2)    proximately caused;              (3)       by

conduct     of     a     person;           (4)    acting           under    color         of     state     law.

Crumpton     v.        Gates,        947     F.2d       1418,        1420     (9th        Cir.     1991).       A

plaintiff        "must plead that each                                     defendant,          through the

official's             own      individual               actions,            has          violated            the

Constitution.      11   Iqbal,        556 U.S. at 676; see also Taylor v. List,

880 F.2d 1040,               1045    (9th Cir.           1989)        ("Liability under section

1983 arises only upon a showing of personal participation by the

defendant" in the alleged constitutional deprivation).


       3 - ORDER TO DISMISS
         Case 3:20-cv-00704-MO         Document 8        Filed 06/29/20         Page 4 of 5




       In this case,           Plaintiff does not allege the violation of

any federal right. Liberally construed,                        he attempts to raise an

Eighth Amendment conditions of                    confinement violation.                   However,

Defendant       Ranko     is     a    fellow      prisoner,          not    a      state      actor.

Accordingly, Plaintiff fails to state a valid claim for pleading

purposes and the Complaint is summarily dismissed with leave to

amend.

                                         CONCLUSION

       Based     on    the     foregoing,        IT    IS     ORDERED      that      Plaintiff's

Complaint (#2) is DISMISSED for failure to state a claim. Should

Plaintiff       wish    to     continue     with       this    case,       he     must     file    an

amended        complaint        within      30        days     that:        (1)      cures        the

deficiencies with his prior Complaint;                         (2)   names all Defendants

in     its     caption;        ( 3)   describes         how      each      named         Defendant

personally participated in the deprivation of a                                  federal right;

( 4)   does not       incorporate any prior document by reference;                                and

(5) is on the form provided by the Court. Plaintiff's failure to

do so will result in the dismissal of this case with prejudice.

Ill
Ill
Ill
Ill

         4 -   ORDER TO DISMISS
     Case 3:20-cv-00704-MO   Document 8   Filed 06/29/20   Page 5 of 5




    The Clerk of Court is directed to send Plaintiff a                   civil

rights form for his use.

     IT IS SO ORDERED.

    DATED t h i s ~ day




                                                               Judge




     5 - ORDER TO DISMISS
